Citation Nr: 1455612	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus and its residuals.
 
2.  Entitlement to service connection for coronary artery disease, to include as secondary to systemic lupus erythematosus.
 
3.  Entitlement to service connection for a chronic disability manifested by dry eyes and mouth including Sjogren's syndrome, to include as secondary to systemic lupus erythematosus


REPRESENTATION

The Veteran represented by:    Katie K. Molter, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, from June 1989 to September 1989, and in April 2003.  The Veteran also had almost twenty two years of service with various reserve components from May 1968 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2012, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in September 2014, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his systemic lupus erythematosus and its residuals were caused by his military service.  Specifically, the Veteran claims he first manifested the symptoms of his systemic lupus erythematosus while on active duty in the late 1960's and he continued to have these symptoms until the present.  

The service treatment records from the 1960's document the Veteran was treated for a skin condition, hyperhidrosis, and respiratory symptoms, which the Veteran now asserts were the first manifestations of systemic lupus erythematosus.  The records also indicate that the Veteran was hospitalized for both hyperhidrosis and respiratory problems.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

Therefore, upon remand, the RO should request and associate with the file the inpatient hospital records for Madigan General Hospital in Tacoma Washington, William Beaumont General Hospital at Fort Bliss, El Paso, Texas, and Kirk Army Hospital at the Aberdeen Proving Grounds.

Recent submissions by the Veteran indicate he has recently started seeing a new rheumatologist, Dr. O. Oparanaku.  It is unclear to the Board if the Board has received all of Dr. Oparanaku's records and the Veteran should be offered the opportunity to submit all of his records and any other relevant medical records not previously submitted.  

In addition, the Veteran has received treatment at VAMC.  One of the physicians who cared for the Veteran, Dr. Pixley, treated and monitored him for what the Veteran asserts are manifestations of systemic lupus erythematosus.  In April 2005, Dr. Pixley referred to treating the Veteran in his private office instead of VA.  If Dr. Pixley saw the Veteran in a private or non-VA setting, those records should be obtained and associated with the file.

As to the claims for service connection for coronary artery disease and service connection for a chronic disability manifested by dry eyes and mouth including Sjogren's syndrome, the Veteran asserts that both are caused or aggravated by systemic lupus erythematosus.  Thus, the two claims are inextricably intertwined with the issue of systemic lupus erythematosus.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request from the proper Federal Custodian of Army records at the Madigan General Hospital (October 1966  and September 1967), William Beaumont General Hospital (February 1968 and possibly in June 1968), and Kirk Army Hospital (September 1967), the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all hospital or in- patient records of the Veteran.

All efforts must be documented and associated with the file. Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. O. Oparanaku and non-VA (private) medical records of Dr. Pixley and any other medical provider identified by the Veteran whose records have not already been associated with the file .

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  Obtain all VA medical records of treatment of the Veteran at VAMC and associated outpatient clinics from October 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




